Citation Nr: 0206104	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of the proper effective date for additional 
compensation based on recognition of a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active military service from July 1980 to May 
1981.

This matter came before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a November 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In October 1998, the Nashville, Tennessee RO issued a 
rating decision in which the veteran was awarded an increased 
rating for his back disability to 40 percent, effective from 
November 1996.

3.  On October 20, 1998, the Nashville RO sent notification 
of the October 1998 rating decision to the veteran at his 
last known address of record, in Chattanooga, Tennessee.  
Included in the notification were instructions about the 
steps to take in order to receive additional compensation for 
a dependent spouse, as well as an application for that 
additional compensation, a VA Form 21-686c, Declaration of 
Status of Dependents.

4.  The veteran notified the Indianapolis RO, in November 
1998, that his current address was in Indianapolis.  

5.  The veteran filed his VA Form 21-686c, on November 23, 
1999.

6.  The date notice was received of the dependent's existence 
was November 23, 1999.


CONCLUSION OF LAW

The proper effective date for adding the veteran's spouse to 
the compensation award is December 1, 1999.  38 U.S.C.A. 
§§ 1115, 5110, 5111, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.204, 3.400, 3.401 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim in letters provided by the 
RO, as well as in the statement of the case (SOC) issued in 
February 2000.  Thus, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained; thus, VA has satisfied its duty to assist as set 
forth in the VCAA.  All records discussed by the veteran are 
in the claims folder.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim which has not been obtained 
and associated with the claims folder.  Therefore, VA has 
satisfied its duty to assist the veteran in the development 
of his claim.

The veteran asserts that he is entitled to additional 
compensation, retroactively, because his wife was not added 
as a dependent to his compensation award until December 1999.  
He notes that he received his increased rating, from 20 to 40 
percent, for his back disorder in an October 1998 rating 
decision.  The award was effective from November 1996.  He 
believes his wife should have been added to the award 
effective from November 1996 as VA was aware that he was 
married at least as of that date.  

Veterans who are entitled to compensation for service-
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and child, 
provided that the disability is rated not less than 30 
percent disabling.  38 U.S.C.A. § 1115 (West 1991 & Supp. 
2001).  Except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. § 
3.400 (2001).  Additional pertinent rules regarding awards of 
compensation payable to veterans are set forth at 38 C.F.R. 
§ 3.401 (2001).  Part (b) of that regulation provides that 
additional compensation for dependents is effective the 
latest of:  (1)  the date of claim, which is either (i) the 
date of marriage if evidence is received within one year of 
the marriage, otherwise (ii) date of notice of the existence 
of the dependent, if received within one year of VA's request 
for such information; or (2)  the date dependency arises; or 
(3)  the effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating action; or (4) the date of the 
commencement of the veteran's award.  38 C.F.R. § 3.401(b) 
(2001).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  However, beneficiaries 
will be deemed to be in receipt of monetary benefits during 
the period between the effective date of the award and the 
date payment commences for the purpose of all laws 
administered by VA except that nothing in this section will 
be construed as preventing the receipt of retired or 
retirement pay prior to the effective date of waiver of such 
pay in accordance with 38 U.S.C. § 5305.  38 U.S.C.A. § 5111 
(West 1991); 38 C.F.R. § 3.31 (2001).

For the purposes of this section the term "increased award" 
means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  The provisions of this section apply to 
all original, reopened, or increased awards unless such 
awards provide only for continuity of entitlement with no 
increase in rate of payment.  38 C.F.R. § 3.31 (2001).

The regulations provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement to benefits as long as the statement 
contains the month, year, and place of the event, the full 
name and relationship of the other person to the claimant, 
and the spouse's social security number.  38 C.F.R. § 
3.204(a)(1) (2001).  Other evidence is required under certain 
circumstances.  See 38 C.F.R. § 3.204(a)(2) (2001) (requiring 
evidence of the types indicated in 38 C.F.R. §§ 3.205 through 
3.211).  Sections 3.205 to 3.207 of title 38 of the Code of 
Federal Regulations prescribe basic evidence relating to 
marriage and divorce.  

In this case, it is undisputed that the veteran has been 
married to his wife since 1981.  The record is replete with 
reference to a series of different addresses during 1998, 
when the rating decision was issued.  The veteran reported 
during his treatment at the Murfreesburo, VA medical center 
in 1997 and 1998 that he was intermittently homeless, living 
at a shelter and living in an apartment with his wife.  
Regardless, the record shows that personnel at the Nashville 
RO recorded an address change to a Pinewood street address in 
Chattanooga, on October 18, 1998.  It is also noted that the 
veteran listed the same Pinewood as his address in August 
1998, when he sent the Nashville RO a letter.  

Attached to the Nashville RO's October 20, 1998, letter 
informing the veteran of his increased rating award to 40 
percent for his back disability were, as noted at the end of 
the letter, documents including the VA Form 21-686c, 
Declaration of Status of Dependents.  The veteran was 
informed that he would need to submit this form in order to 
receive additional compensation.  He was requested to return 
it within 60 days.  The form was received in November 1999, 
and was dated November 23, 1999.  

The veteran has maintained that he never received the October 
1998 letter from the Nashville RO.  He has shown that he 
never received October 1998 checks for compensation issued at 
that time to the Pinewood address.  Nonetheless, it is 
uncontroverted that the veteran did not submit the VA Form 
21-686c until November 1999.  The veteran has not shown that 
he did not receive the October 20, 1998, letter, which was 
sent to his then current address of record.  

The veteran essentially alleges that he was not provided with 
VA Form 21-686c.  It is well settled that there is a 
presumption of regularity of the administrative process 
absent clear evidence to the contrary.  Warfield v. Gober, 10 
Vet. App. 483, 486 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
However if the appellant submits clear evidence to the effect 
that VA's regular practices are not followed or are not 
regular, the Secretary is no longer entitled to the benefit 
of the presumption.  Then the burden shifts to the Secretary 
to show, for example, that a document was mailed.  Warfield, 
10 Vet. App. at 486; see also Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991).

It is also well established that evidence of nonreceipt by 
either the veteran or the veteran's representative standing 
alone, is not the type of clear evidence to the contrary 
which would be sufficient to rebut the presumption of 
regularity.  Warfield, 10 Vet. App. at 486.  Thus the 
assertions regarding nonreceipt do not serve to rebut any 
presumption of regularity with respect to whether the VA form 
in question was properly mailed to the veteran in October 
1998.  A review of the record shows that the form was mailed 
to the veteran at his address of record and not returned 
undelivered.  His statement that he advised VA of his new 
address and the evidence that he did not receive his two 
October 1998 compensation checks, including one check that 
contained a substantial retroactive amount, may raise 
questions.  It does not rise to the level of "clear evidence 
to the contrary."  The veteran was clearly aware at least as 
of November 1998 that he had been awarded an increase in his 
compensation in October 1998 and he was aware that he had not 
received at least some of his mail from VA.  See Warfield, 
supra.  Therefore, the Board finds that the veteran has not 
presented clear evidence to the contrary to rebut the 
presumption that the VA correspondence was sent in October 
1998 regarding additional compensation for dependents, or to 
establish VA had reason to know of another more likely 
address at the time the October 1998 correspondence was sent 
to him.  Thus, the Board finds that he had notice of the need 
to submit the VA Form 21-686c, before he could receive 
additional payments for his dependent spouse. 

Here, the Board finds that the RO correctly denied an earlier 
effective date.  The Secretary has authority to prescribe the 
nature and extent of the proof required in order to establish 
a right to VA benefits.  See 38 U.S.C.A. § 501 (West 1991).  
The VA form for dependent status, which the veteran initially 
submitted in 1987, was supplemented with a copy of the 
marriage certificate evidencing his then-current marriage as 
required.  38 U.S.C.A. § 5101(a) (West 1991).  Thus, the 
record includes a copy of the veteran's 1981 marriage 
certificate submitted in 1987.  However, the record does not 
evidence the spouse's Social Security Administration number 
until 1999, which was required by VA at the time of the 
October 1998 award.  The evidence does not show that he 
complied with this requirement, and the information was not 
received, until 1999.  An award of dependency benefits is 
contingent on VA receiving information.  38 C.F.R. §§ 
3.401(b) (2001).

The Board finds, based on the foregoing, that the veteran was 
or should have been on notice that he needed to submit the VA 
Form 21-686c.  He did not submit the form until November 23, 
1999.  Applying 38 C.F.R. § 3.401, the Board finds that 
notice of the dependency was November 23, 1999.  Compensation 
is payable from the next full month, December 1, 1999.  
Accordingly, this is the proper effective date for the 
addition of the veteran's spouse to the compensation award.  
Where the law and not the evidence is dispositive, the appeal 
must be terminated or denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

Entitlement to an earlier effective date prior to December 1, 
1999, for the payment of additional compensation by reason of 
a dependent spouse is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

